Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 This action is in response to applicant’s communication filed on 5/3/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Berkowitz on 7/29/2022.
1) Amend claim 1 to:
1.  (Currently Amended)  A nitride semiconductor laminate structure, comprising at least:
a sapphire substrate,
[[an]] a first AlN layer formed on a principal surface of the sapphire substrate, and
a second AlN layer formed on the first AlN layer,
wherein an absolute value of a strain amount ε2 of the second AlN layer in the a-axis direction is smaller than an absolute value of a strain amount ε1 of the first AlN layer in the a-axis direction,
wherein the sapphire substrate has the principal surface in which the c-plane is inclined, and
wherein the strain amount ε1 is - 0.6% or more and - 0.2% or less, and the strain amount ε2 is - 0.15% or more and 0.1% or less.

Claim 2 allowed

 Cancel claim 3

Claims 4-7 allowed

Cancel claim 8

Cancel claims 10-11

                                                              Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust” a  nitride semiconductor laminate structure, comprising at least:
a sapphire substrate,a first AlN layer formed on a principal surface of the sapphire substrate, and
a second AlN layer formed on the first AlN layer,wherein an absolute value of a strain amount ε2 of the second AlN layer in the a-axis direction is smaller than an absolute value of a strain amount ε1 of the first AlN layer in the a-axis direction wherein the sapphire substrate has the principal surface in which the c-plane is inclined, and wherein the strain amount ε1 is - 0.6% or more and - 0.2% or less, and the strain amount ε2 is - 0.15% or more and 0.1% or less.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816